Citation Nr: 0724619	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04- 30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been presented to 
establish eligibility for benefits administered by the 
Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant claims to have qualifying guerilla service 
during World War II. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In August 2004, the appellant withdrew his request for a 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.  38 C.F.R. § 20.704 (2006).


FINDINGS OF FACT

1. In June 1992, the RO denied the appellant's claim for VA 
benefits; after the appellant was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination. 

2. The additional evidence presented since the adverse 
decision in June 1992 by the RO is cumulative or redundant of 
evidence previously considered and by itself or when 
considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1. The adverse determination in June 1992 by the RO denying 
the appellant's claim for VA benefits became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006).

2. New and material evidence has not been presented to reopen 
the claim to establish eligibility for benefits administered 
by VA.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 
3.156 (2006).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the VCAA notice must 
include the type of the evidence necessary to reopen the 
claim and the evidence that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

With regard to Philippine claimants claiming service in the 
Philippine Commonwealth Army, including guerilla service, a 
Philippine claimant is not eligible for veterans' benefits 
unless a United States service department documents or 
certifies qualifying service.  

Where service department certification is required, the VA 
may accept the service department document or seek 
certification of service, but once certification is received, 
VA is bound by the certification.  Soria v. Brown, 118 F.3d 
747, 748 (Fed. Cir. 1997).  

Under the VCAA, VA is obligated to inform the appellant of 
the information or evidence necessary to prove the element of 
veteran status, what information the claimant is responsible 
for providing, and what information VA would seek to obtain 
concerning that element.  Since veteran status is the 
dispositive issue in this a claim, some tailoring of VCAA 
notice concerning proof of veteran status is necessary.  

The question here is whether the notice provided to the 
appellant pursuant to 38 U.S.C. § 5103(a) was properly 
tailored, adequately informing the appellant of his 
opportunity to submit evidence pursuant to § 3.203 to 
establish veteran status, and if not, whether such error was 
prejudicial.  In this case, the RO did not provide the 
appellant of the requirements of 38 C.F.R. § 3.203(a)(c), or 
§ 3.41, that is, that he could submit evidence, in the form 
of U.S. service documentation, supporting his veteran status, 
or was he informed that the U.S. service department 
certification of Philippine service either qualified or did 
not qualify him for veteran status, which may be binding on 
his claim.  As a result, the RO failed to satisfy VCAA notice 
as set forth in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Having found error, the Board must take due account of the 
rule of prejudicial error. In Soria, the Federal Circuit 
recognized that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on VA.  
Therefore, in assessing whether the appellant was prejudiced 
by VA's failure to notify him of the various methods 
available for proving Philippine veteran status, the Board 
can conclude only that because the appellant is currently 
ineligible for VA benefits as a matter of law based on the 


service department's refusal to certify the appellant's 
service, he was not prejudiced by the section 5103(a) notice 
error.  Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(determining that VCAA notice error was nonprejudicial where 
appellant was not entitled to benefit as a matter of law).  
This is so because based on the U.S. service department's 
refusal to certify, there are presumably no documents issued 
by the U.S. service department that the appellant could 
submit to VA that would show qualifying service under § 
3.203.  Furthermore, the appellant has not asserted that he 
has any evidence that would meet the requirements of 38 
C.F.R. § 3.203, documentation of service from a U.S. service 
department, or that there is different identification data 
that could prompt VA to seek recertification.  Although the 
RO should have informed the appellant that veteran status 
could be substantiated in either of the two ways specified in 
VA regulations, because the service department has refused 
certification, such error does not warrant a remand in this 
case where the appellant has not shown that a remand would 
alter the result.  

In light of that fact, the appellant is not currently 
eligible for VA benefits as a matter of law, he is not 
prejudiced by the aforementioned notification errors.  Palor 
v. Nicholson, No. 04-0555, __ Vet. App. __, WL 1879772 (Vet. 
App. June 29, 2007); Sanders v. Nicholson, 487 F.3d 881 
(2007) (holding that the purpose of section 5103(a) notice is 
not frustrated, and thus, the claimant is not prejudiced, 
when the benefit sought cannot be awarded as a matter of 
law); Valiao v. Principi, 17 Vet. App. 229 (2003) 
(determining that VCAA notice error was nonprejudicial where 
appellant was not entitled to benefit as a matter of law). 

Because the appellant's status as a veteran is dispositive, 
VCAA notice on type of the evidence necessary to reopen the 
claim and of the type of evidence to substantiate the 
underlying claim for pension is moot.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  See Canlas v. Nicholson, __ 
Vet. App. __, No. 04-1769, WL 1742871 (June 15, 2007) (in 
regard to certifying Philippine service, the duty to assist 
requires VA to "obtain records relevant to the adjudication 
for a claim" where the qualifying service is in doubt and 
"the claimant adequately identifies such records to the 
Secretary).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision in June 1992, the RO denied the 
appellant's claim for VA benefits because he did not have the 
required military service to convey eligibility for VA 
benefits.  After the RO notified the appellant of the adverse 
determination and of his procedural and appellate rights, the 
appellant did not appeal the adverse determination and the 
determination became final by operation of law.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The pertinent evidence of record at the time of the adverse 
determination in June 1992 is summarized as follows:   

a).  Documentation from the U.S. Army department that 
the appellant did not serve as a member of the of the 
Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed 
Forces; 

b).  Statements and an Affidavit from the appellant 
alleging that he served in the service of the United 
States Armed Forces, to include recognized guerrilla 
service; and, 

c).  A purported "certification" of military service 
from the U.S. Armed Forces of the Far East (USAFFE) 
Vinzons Guerilla Armed Forces Commander as verification 
of the appellant's service. 



The Current New and Material Evidence Claim

An unappealed rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105(c).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The veteran filed the current application to reopen the claim 
in April 2004. 

The Additional Evidence and Analysis

The additional evidence consists of various statements from 
the appellant again maintaining that he served in the service 
of the United States Armed Forces to include with the 
recognized guerrillas. 

The appellant's statements are not new and material because 
by themselves or when considered with previous evidence of 
record these do not relate to an unestablished fact necessary 
to substantiate the claim, that is, proof of qualifying 
service to establish entitlement to VA benefits.  The 
additional evidence still does not contain any service 
department finding of recognized military service in the 
United States Armed Forces.  Again, the May 1992 finding by 
the National Personnel Records Center noted that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including recognized guerilla service. 

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, qualifying service of the appellant to establish 
eligibility to VA benefits, the evidence is not new and 
material as it does not raise a reasonable possibility of 
substantiating the claim for VA benefits.  38 U.S.C.A. 
§ 5108.

ORDER

As new and material evidence has not been presented, the 
application to reopen the claim to establish eligibility for 
benefits administered by the Department of Veterans Affairs 
is denied.




____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


